By the Court.
We see no error in the judgments. This case is unlike that of Kellogg v. Ely, 15 Ohio St. 64, which counsel rely upon as authority. In that case, the ditch was constructed upon or through the defendant’s land. In the present case, the evidence shows that the-levee did not touch the land of the defendants, and was at the nearest point distant eighty rods. In such case, in the-absence of any proof that the plaintiff actually or impliedly requested the work to be done, or promised to pay for it, we think the court was right in enjoining the collection of the illegal tax. The tax was void, and could not have been enforced. A sale of the land for its payment would convey no title.

Motion overruled.